  8:18-cv-00474-JMG-MDN Doc # 14 Filed: 01/09/19 Page 1 of 1 - Page ID # 41



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

BRIAN RICE,

                   Plaintiff,                           8:18-CV-474

vs.                                                     JUDGMENT

FIRST NATIONAL BANK OF
OMAHA,

                   Defendant.


      Pursuant to the parties' joint stipulation for dismissal with prejudice
(filing 13), this case is dismissed with prejudice.


      Dated this 9th day of January, 2019.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge
